
	
		II
		112th CONGRESS
		1st Session
		S. 1810
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize improvements to flood damage reduction
		  facilities adjacent to the American and Sacramento Rivers near Sacramento,
		  California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natomas Basin Flood Protection
			 Improvements Act of 2011.
		2.Project Modification,
			 American and Sacramento Rivers, California
			(a)In
			 generalThe project for flood
			 damage reduction, American and Sacramento Rivers, California, authorized by
			 section 101(a)(1) of the Water Resources Development Act of 1996 (Public Law
			 104–303; 110 Stat. 3662; 113 Stat. 319; 117 Stat. 1839; 121 Stat. 1947), is
			 modified to authorize the Secretary of the Army, acting through the Chief of
			 Engineers, to construct improvements to flood damage reduction facilities
			 adjacent to the American and Sacramento Rivers in the vicinity of Sacramento,
			 California, substantially in accordance with the report of the Chief of
			 Engineers entitled American River Watershed (Common Features) Project,
			 Natomas Basin, Sacramento and Sutter Counties, California, and dated
			 December 30, 2010, at an estimated total cost of $1,389,500,000, with an
			 estimated Federal cost of $921,200,000 and an estimated non-Federal cost of
			 $468,300,000.
			(b)Credit for
			 non-Federal work
				(1)In
			 generalThe non-Federal
			 interest shall receive credit for expenses and in-kind contributions incurred
			 by the non-Federal interest in carrying out a project described in subsection
			 (a) for planning, design, and construction of the project and acquisition of
			 any land, easement, right-of-way, relocation, and dredged material disposal
			 area for the project.
				(2)Application of
			 creditThe credit under paragraph (1) shall be applied toward the
			 non-Federal share of—
					(A)the project;
			 or
					(B)any other project
			 for which the non-Federal interest has entered into a cost-sharing agreement
			 with the Secretary.
					(3)Limitation on
			 statutory constructionNothing in this subsection limits the
			 ability of the non-Federal interest to pursue credit or reimbursement for work
			 performed by the non-Federal interest in connection with the project under any
			 other law (including regulations), authority, or procedure, including section
			 104 of the Water Resources Development Act of 1986 (33 U.S.C. 2214).
				
